Citation Nr: 1545362	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  12-17 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a temporary total evaluation due to treatment for service-connected right ankle/foot disability.  

2. Entitlement to service connection for a back disability. 

3. Entitlement to a rating in excess of 30 percent for residuals of left thumb/wrist fracture.  

4. Entitlement to a rating in excess of 10 percent for a left foot disability. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to July 1994. 

This appeal comes before the Board of Veterans' Appeals (Board) from February and July 2010 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO).

The matter was remanded by the Board in November 2014 for additional development.  It has now returned to the Board for appellate review.  The Board finds there is compliance with the prior remand.  

In August 2015, the Veteran testified regarding this matter at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 


FINDINGS OF FACT

1. On January 5, 2010, the Veteran was issued a CAM walker for immobilization.  

2. The evidence reflects immobilization was required from January 5, 2010, until November 29, 2010.  

3. The Veteran underwent right ankle surgery on November 30, 2010.  

4. The Veteran's right ankle surgery necessitated convalescence through March 28, 2011. 

5. During his August 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issues of entitlement to service connection for a low back disability, to a rating in excess of 30 percent for residuals of left thumb/wrist fracture, and to a rating in excess of 10 percent for a left foot disability.  


CONCLUSIONS OF LAW

1. The criteria for an extension of a temporary total rating for convalescence until March 28, 2011, but no further, for right ankle/foot disability have been met.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R § 4.30 (2015).

2. The criteria for withdrawal of the appeal for the issues of entitlement to service connection for a low back disability, to a rating in excess of 30 percent for residuals of left thumb/wrist fracture, and to a rating in excess of 10 percent for a left foot disability, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in January 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's VA treatment records, identified private treatment records, and the Veteran's written assertions and personal hearing testimony.

Also, the Veteran was provided with pre-surgery and post-surgery VA examinations in January 2010, April 2010, and November 2011.  These examinations and their associated report were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the August 2015 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 




II. Withdrawal

During his August 2015 Board hearing, the Veteran expressed a desire to withdraw the claims for entitlement to service connection for a low back disability, to a rating in excess of 30 percent for residuals of left thumb/wrist fracture, and to a rating in excess of 10 percent for a left foot disability.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Veteran has withdrawn his appeal on the issues of entitlement to service connection for a low back disability, to a rating in excess of 30 percent for residuals of left thumb/wrist fracture, and to a rating in excess of 10 percent for a left foot disability, for the entirety of the period on appeal.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review those claims and they are dismissed.

III. Analysis of Temporary Total Rating Extensions

In a January 2010 rating decision, the RO awarded a temporary total evaluation of 100 percent based on treatment necessitating convalescence under 38 C.F.R. § 4.30, effective from January 5, 2010, to February 28, 2010, followed by assignment of a 10 percent rating under Diagnostic Code 5010-5284, effective March 1, 2010.  In a May 2010 rating decision, the RO extended the Veteran's 100 percent evaluation through March 31, 2010, with a disability rating of 10 percent resuming on April 1, 2010.  In July 2010, August 2010, and October 2010 rating decisions, the RO denied any further extension of the Veteran's 100 percent evaluation.  Subsequently, on November 30, 2010, the Veteran underwent surgery of his right ankle.  In a July 2012 rating decision, the RO assigned a separate temporary total evaluation due to the surgery, effective November 30, 2010, to December 31, 2010, followed by assignment of a 20 percent rating, effective January 1, 2011.  

Therefore, the Veteran's right ankle and foot disability was ultimately assigned a temporary total evaluation of 100 percent from January 5, 2010, through March 31, 2010, and an evaluation of 10 percent for the period of April 1, 2010, to November 29, 2010, with a temporary total evaluation of 100 percent resuming November 30, 2010, through December 31, 2010, and an evaluation of 20 percent since January 1, 2011.  

In a February 2010 statement, the Veteran asserts he wanted an earlier date for the assignment of a temporary total evaluation of 100 percent.  Specifically stating he wanted the 100 percent temporary rating to begin on December 5, 2009, noting he had been receiving injections during the month of December and was not able to work since that time; however, he was not issued a boot until January 5, 2010.  He elaborates in a June 2012 statement, noting he was prescribed bilateral cam walker boots that immobilized his feet and ankle, which was considered to be a major joint.  He was told to stay in a cam walker until he was approved for surgery.  Additionally, during his August 2015 Board hearing, the Veteran contends he continuously wore the cam walker boot until his surgery on November 1, 2010, and had to wear the boot after the surgery until March 2011.  The cam walker was intended to immobilize his foot and ankle and he only took it off for hygiene purposes.  He elaborates that he was unable to work during that time.   

The applicable regulations provide that a total disability rating of 100 percent will be assigned without regard to other provision of the rating schedule when it is established by report at hospital discharge, regular discharge, or release to non-bed care, or outpatient release, that entitlement is warranted.  38 C.F.R. § 4.30.

A temporary total rating for convalescence will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  The total rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign the schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period.  Extensions of periods of one, two, or three months beyond the initial three months also may be made under subparagraphs (1), (2), or (3) of 38 C.F.R. § 4.30(a).  In addition, approval may be obtained for extensions of one or more months, up to six months beyond the initial six-month period, under subparagraphs (2) or (3) of 38 C.F.R. § 4.30(a).  38 C.F.R. § 4.30(b) (2015).

Convalescence is defined as 'the stage of recovery following an attack of disease, a surgical operation, or an injury.'  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994)).  Recovery has been defined as 'the act of regaining or returning toward a normal or healthy state.'  Id. (citing Webster's Medical Desk Dictionary 606 (1986)).  

At the outset, the Board notes that under 38 C.F.R. § 4.30, convalescence is essentially available for up to 12 months, under appropriate circumstances.  However, in this case, the Veteran had an initial period of convalescence due to immobilization then underwent surgery on November 30, 2010.  As such, the November 30, 2010, surgery must be considered in evaluating the need for extended convalescence under 38 C.F.R. § 4.30.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A January 5, 2010, VA treatment record notes the Veteran was fitted for a cam walker.  The Veteran was afforded a VA examination in January 2010.  The Veteran reported he was never hospitalized nor had surgery for his condition.  The examiner notes the Veteran's right plantar fascitis with degenerative joint disease was currently being treated with injections into the heel and an immobilizer.  The Veteran had a significant loss of mobility due to pain. 

A March 2010 VA treatment record notes the Veteran had a cam walker on his right foot.  The Veteran was afforded a VA examination in April 2010.  The Veteran reported that he had injections in both feet and had walking boots, cam walkers, which he wore on both feet. 

A May 2010 VA treatment record notes the Veteran needed to be immobilized in a cam walker for at least eight more weeks.  The record further states he had been troubled with this since early January and has been "on and off" with a cam walker.  A subsequent May 2010 VA treatment record notes the Veteran was put on disability until August first of this year.  

A June 2010 VA treatment record notes the Veteran could only get around with casts boots on.  A July 2010 VA treatment record notes the Veteran reported the only thing that had been helpful were the use of cam walkers, which gave him moderate relief.  An addendum to the record further notes "[w]e currently estimate he will need to be a Cam walkers at a minimum until 09/01/2010 and perhaps longer."  

An August 2010 VA treatment record notes the use of bilateral cam walkers were for therapeutic immobilization for chronic heel repair.  Another August 2010 VA treatment record notes the Veteran reported he had to wear bilateral cam walkers until surgery was performed on his feet; "[i]n other words, the doctor wants convalescent for me until then."  

A September 2010 VA treatment record notes the Veteran presented wearing bilateral cam walkers on his feet.  A September 2010 VA primary care telephone contact note states the Veteran reported he was currently using bilateral cam walkers and would like a fee basis consult for light weight bilateral cam walkers.  

An October 2010 private treatment record notes the Veteran was placed into immobilizaton in cam boots to try and decrease pressure and motion to relieve his heel pain.  Over the past year, he had been awaiting approval to see a physician for further evaluation and had been wearing the cam boots at all times while ambulating over the past year.  The report notes the Veteran should continue to wear the cam boots as needed for symptomatic pain relief.  

On November 30, 2010, the Veteran underwent surgery.  Dr. P.M. was the attending physician.  He had a right tarsal tunnel release, partial plantar fasciectomy, flexor hallucis longus, and flexor digitorum longus tenolysis with accessory muscle excision.   

A December 2010 private treatment record notes the Veteran would be 25 percent weight bearing for three weeks, 50 percent weight bearing for three weeks, then slowly progress to weight bearing at no high impact until 12 weeks post operation.  

An April 2011 VA treatment record notes the Veteran complained of painful chronic heels and right ankle that had become increasingly more noted as protective orthotics were worn and were ineffective.  A subsequent April 2011 VA treatment record notes the Veteran reported he continued to participate in rehab for his foot, which was going well.  

The Veteran was afforded another VA examination in November 2011.  The Veteran reported that he could walk up to a half mile then had to stop due to severe pain, although he always had pain (worse with pressure in his feet).  He could stand for around 40 minutes and currently took Ibuprofen.  It was noted he currently used custom made inserts and special shoes.  

A June 2015 statement from Dr. P.M. notes he operated on the Veteran's right foot on November 30, 2010.  After surgery, the Veteran was instructed to be non-weight bearing on his right foot, wear a cam walker boot, and use crutches for ambulation.  Two weeks after surgery, he was allowed to put 25 percent of his weight on his right foot, still wearing the cam walker boot and crutches for ambulation.  Three weeks later (five weeks status post surgery) he was allowed to increase his weight bearing to 50 percent on his right foot, continuing to wear the cam walker boot and use crutches for ambulation.  Three weeks after this (eight weeks status post surgery) he was allowed to begin walking on his right foot, weight bearing as tolerated, in the cam walker boot.  The statement further states the Veteran continued to be under his care until March 28, 2011, for a total of 12 weeks after surgery, before being released full duty.  While in the cam walker boot, the Veteran's right foot and ankle were both immobilized.  Wearing the cam walker boot was medically necessary to ensure that his foot and ankle were properly stabilized for healing after surgery.  

A July 2015 VA treatment record notes the Veteran presented for clarification of his treatment records.  The record notes it appeared the cam walker was ordered to immobilize the Veteran's ankle as well as his foot such that they would move as a unit and thus diminish his symptoms; it was considered medically necessary.  The cam walker was ordered on January 5, 2010, and subsequently fitted to the Veteran on that date.  He remained in it under the care of the orthopedics team at the VA until he was seen during a fee basis referral by Dr. M, and subsequently had surgery on November 30, 2010.  He remained in the cam walker until March 28, 2011.  It was noted a June 2015 letter from Dr. M. was reviewed, which stated the dates of cam walker use and that the cam walker boot was intended to immobilize.  

Upon review of the evidence, the Board affords the Veteran the benefit of the doubt in finding that he was prescribed a cam walker boot to immobilize his ankle from January 5, 2010, until his surgery on November 30, 2010.  As noted above, 38 C.F.R. § 4.30(a)(3) provides for a temporary total disability rating for immobilization by cast, without surgery, of one major joint or more.  VA treatment records during this period consistently state that the Veteran was prescribed and wore a cam walker boot on his right foot.  Additionally, a July 2015 VA treatment record notes the cam walker was ordered to immobilize the Veteran's ankle as well as his foot such that they would move as a unit and thus diminish his symptoms.  It was considered medically necessary and it was ordered on January 5, 2010, and the Veteran remained in it under the care of the orthopedics team at the VA until he was seen during a fee basis referral by Dr. M, and subsequently had surgery on November 30, 2010.  The Board finds no reason to refute the medical evidence of record, thus finds it appropriate to extend the Veteran's 100 percent rating for convalescence under 38 C.F.R. § 4.30 to November 29, 2010.  

With regard to extending the Veteran's convalescence prior to January 5, 2010, as the medical evidence of record does not show the Veteran was immobilized by cast, without surgery, of one major joint or more, and the Veteran had yet to undergo right ankle surgery, the Veteran is not entitled to a temporary total disability evaluation prior to January 5, 2010, under 38 C.F.R. § 4.30.

With respect to extending the Veteran's convalescence period beyond December 31, 2010, affording the Veteran the benefit of the doubt the Board finds the medical evidence of record indicates the Veteran was prescribed therapeutic immobilization of his right ankle until March 28, 2011.  Specifically, a June 2015 statement from Dr. P.M. notes that after surgery, the Veteran was instructed to be non-weight bearing on his right foot, wear a cam walker boot, and use crutches for ambulation.  Two weeks after surgery, he was allowed to put 25 percent of his weight on his right foot, still wearing the cam walker boot and crutches for ambulation.  Three weeks later (five weeks status post surgery) he was allowed to increase his weight bearing to 50 percent on his right foot, continuing to wear the cam walker boot and use crutches for ambulation.  Three weeks after this (eight weeks status post surgery) he was allowed to begin walking on his right foot, weight bearing as tolerated, in the cam walker boot.  The statement further states the Veteran continued to be under his case until March 28, 2011, for a total of 12 weeks after surgery, before being released full duty.  Dr. P.M. further notes that wearing the cam walker boot was medically necessary to ensure that his foot and ankle were properly stabilized for healing after surgery.  

Additionally, a July 2015 VA treatment record notes the Veteran remained in the cam walker until March 28, 2011.  It was noted a June 2015 letter from Dr. M. was reviewed, which stated the dates of cam walker use and that the cam walker boot was intended to immobilize.  As such, the Board finds it appropriate to extend the Veteran's 100 percent rating for convalescence under 38 C.F.R. § 4.30 through March 28, 2011.  The Board acknowledges that this, in fact, extends the Veteran's convalescence beyond 12 months after his initial convalescence period.  However, March 28, 2011, is still well within 12 months after his November 30, 2010, surgery.

With regard to extending the Veteran's convalescence beyond March 28, 2011, it does not appear that any of the criteria cited in 38 C.F.R. § 4.30 are satisfied beyond March 28, 2011.  The medical evidence of record does not reveal, nor does the Veteran assert, that his November 30, 2010, surgery resulted in incompletely healed surgical wounds, stumps of recent amputations, application of a body cast, use of a wheelchair or crutches, therapeutic immobilization, or immobilization by cast beyond March 28, 2011.  Additionally, the Board notes that there is no evidence of record suggesting that the Veteran's surgery resulted in the necessity of house confinement beyond March 28, 2011. 

Therefore, in summary, the Board concludes that the 100 percent convalescence rating should be extended through March 28, 2011, due to the Veteran's prescribed use of a cam walker boot used to immobilize his ankle and foot.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).













	(CONTINUED ON NEXT PAGE)
ORDER


Entitlement to an extension through March 28, 2011, and no further, for the temporary total evaluation due to treatment for service-connected right ankle/foot disability is granted.

The appeal on the issue of entitlement to service connection for a low back disability has been withdrawn and dismissed.  

The appeal on the issue of entitlement to a rating in excess of 30 percent for residuals of left thumb/wrist fracture has been withdrawn and dismissed.

The appeal on the issue of entitlement to a rating in excess of 10 percent for a left foot disability has been withdrawn and dismissed.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


